Exhibit 10.2

FINANCIAL MATTERS AGREEMENT

This Financial Matters Agreement is entered into as of this 31st day December,
2001 by and between USX Corporation, a Delaware corporation (“Parent”) and
United States Steel LLC, a Delaware limited liability company (“Steel”).

WITNESSETH

WHEREAS, Steel is a wholly owned subsidiary of Parent; and

WHEREAS, Parent, Steel and another corporation named USX Corporation (“Old USX”)
were parties to a Holding Company Reorganization Agreement dated as of July 1,
2001 (the “Reorganization Agreement”); and

WHEREAS, the Reorganization Agreement was entered into to better align the
assets and liabilities of Old USX with its two classes of common stock, namely
USX—Marathon Group Common Stock and USX—U.S. Steel Group Common Stock; and

WHEREAS, in connection with the Reorganization Agreement, Parent assumed certain
obligations of Old USX and Steel became liable for all other obligations of Old
USX as was required by the terms of such obligations; and

WHEREAS, to induce General Electric Credit Corporation of Delaware (“GECC”) and
Southern Energy Clairton, L.L.C (“SECL”) to enter into Amendment Number 1 to the
Amended and Restated Limited Partnership Agreement entered into and effective as
of June 1, 1997 by and among Steel, GECC and SECL, Parent delivered to GECC and
SECL, a guarantee dated July 2, 2001 of Steel’s obligations under the aforesaid
Partnership Agreement and certain related instruments and agreements (the “1314B
Guarantee”); and

WHEREAS, to induce certain counterparties not to declare a “credit event upon
merger” under certain ISDA swap agreements, Parent executed and delivered to
various counterparties guarantees of the obligations of Steel under the
aforesaid ISDA swap agreements (the “Swap Guarantees”); and

WHEREAS, Parent and Steel are also parties to an Agreement and Plan of
Reorganization dated as of July 31, 2001 (the “Separation Agreement”), pursuant
to which, and subject to the terms and conditions set forth therein, all of the
shares of USX—U.S. Steel Group common stock will be converted into shares of
common stock of United States Steel Corporation; and

WHEREAS, Parent and Steel have identified certain obligations of Parent that are
closely related to the business of Steel; and

WHEREAS, In light of these relationships and in furtherment of the purpose of
the Reorganization Agreement and the Separation Agreement Parent and Steel have
agreed that Parent will assign these obligations to Steel and that Steel will
assume and discharge these obligations; and



--------------------------------------------------------------------------------

WHEREAS, Parent and Steel wish to establish how certain other debt obligations
and financial matters shall be arranged.

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and intending to be legally bound hereby, the parties hereto agree as
follows:

Article I

Industrial Revenue Bonds

1.1 Assumption of Industrial Revenue Bond Obligations. Parent is the obligor on
$479,490,000 of obligations pursuant to agreements with respect to an equal
principal amount of tax exempt environmental revenue bonds issued by various
governmental issuers all of which are more particularly described on Schedule
1.1 attached hereto (collectively, the “Industrial Revenue Bonds”).

(a) For a term beginning on the date hereof and ending on the earlier of the
tenth anniversary of the Separation Effective Time (as defined in the Separation
Agreement) or December 31, 2040, Parent hereby assigns to Steel and Steel
assumes all of Parent’s rights and obligations with respect to the Industrial
Revenue Bonds including, without limitation, the obligation to pay debt service
on the Industrial Revenue Bonds. The term “debt service” is meant to include all
sums due with respect to the Industrial Revenue Bonds including, without
limitation, payments of principal, interest and premium, letter of credit fees
and expenses (incurred by either Parent or Steel or both), trustee fees and
expenses, issuer fees and expenses and remarketing fees and expenses.

(b) During the term of this Agreement, Steel shall provide all notices and take
such other actions as may be necessary or appropriate in connection with ongoing
obligations related to the Industrial Revenue Bonds.

Steel’s obligations with respect to the Industrial Revenue Bonds shall include
payment of amounts due upon any defaults or acceleration of any of the
obligations with respect to the Industrial Revenue Bonds other than defaults
caused by Parent.

1.2 Rights of Steel. During the term of this Agreement, Steel shall have the
right to exercise all of the existing contractual rights of Parent concerning
the Industrial Revenue Bonds including all rights to the selection of interest
rates, making prepayments or granting or releasing security interests and Parent
shall use commercially reasonable efforts to assist Steel in its exercise of
such rights. Notwithstanding the foregoing, Steel shall have no right to
increase the principal amount or to change the maturity of any of the Industrial
Revenue Bonds without the prior written consent of Parent except as set forth in
Section 1.4(b).

1.3 Variable Rate Industrial Revenue Bonds. The Industrial Revenue Bonds that
are designated on Schedule 1.1 as variable rate environmental revenue bonds are
referred to as the “Variable Rate Bonds.” During the term of this Agreement
Steel may from time to time direct conversion of the Variable Rate Bonds to
different interest rate periods, and Parent shall undertake all reasonable
efforts to effectuate each such conversion. Parent will not, without the prior
written consent of Steel, convert any of the

 

Page 2



--------------------------------------------------------------------------------

Variable Rate Bonds to a different interest rate. Notwithstanding anything in
this Agreement to the contrary, Steel’s ability to direct conversion of the
Variable Rate Bonds to a different interest rate period and maintain a given
interest rate period shall be subject to Parent’s ability to maintain
appropriate letters of credit respecting the Variable Rate Bonds. Parent shall
undertake commercially reasonable efforts to obtain and maintain letters of
credit and/or such other liquidity facilities (each, a “Liquidity Facility”) as
may be permitted by the applicable Bond Documents (hereinafter defined). If
Parent’s ability to obtain and maintain Liquidity Facilities is reduced so that
Parent’s business is adversely affected in a material way, Parent may, following
timely written notice to Steel, decline to renew one or more Liquidity
Facilities with respect to one or more issues of Variable Rate Bonds.
Concurrently with said notice Parent shall supply an opinion of an independent
third party regarding the availability of Liquidity Facilities to Parent. Steel
may at any time provide substitute Liquidity Facilities applicable to one or
more issues of the Variable Rate Bonds.

1.4 Refinancing

(a) If Steel notifies Parent in writing that Steel elects to redeem all or part
of any of the Industrial Revenue Bonds and supplies adequate funds therefor,
Parent shall reasonably assist Steel to effectuate such redemption(s) and
Steel’s obligations under this Agreement shall be reduced accordingly. Parent
shall not, without the prior written consent of Steel, direct the redemption of
any Industrial Revenue Bonds prior to maturity.

(b) If Steel elects to refinance all or part of any of the Industrial Revenue
Bonds through a tax-exempt refunding or otherwise, Parent shall take all such
reasonable action as may be necessary or appropriate to reasonably assist Steel
in completing the transactions contemplated by each such refinancing, so long as
after the completion of such transactions, Parent does not have any obligations
with respect to any new debt issued as a result. Steel agrees to undertake
commercially reasonable efforts to effect such refinancings before the end of
the term described in Section 1.5 hereof.

1.5 Release by Parent at end of Term. On the earlier of the tenth anniversary of
the Separation Effective Time (as defined in the Separation Agreement) or
December 31, 2040 Steel shall pay to Parent an amount equal to the principal
amount of, all accrued and unpaid debt service then outstanding on, and any
premium required to immediately retire each Industrial Revenue Bond. Upon such
payment Parent shall retire all the then outstanding Industrial Revenue Bonds.

Article II

Leases

2.1 Assumption of Capital and Other Leases. Parent hereby assigns to Steel and
Steel assumes all rights and obligations of Parent relating to the leases listed
in Schedule 2.1 attached hereto (the “Assumed Leases”) including without
limitation, the obligation to pay all sums due under the Assumed Leases. Steel’s
obligations with respect to the Assumed Leases shall include payment of amounts
due upon any defaults or acceleration of any of the obligations with respect to
the Assumed Leases other than defaults caused by Parent.

 

Page 3



--------------------------------------------------------------------------------

2.2 Contingent Nature of Certain Leases. Certain of the Assumed Leases, as
designated in Schedule 2.1, were previously assigned to and assumed by third
parties in agreements between such third parties and Old USX (the “Previously
Assigned Leases”). Steel assumes and shall discharge all obligations of Old USX
relating to the Previously Assigned Leases.

2.3 Rights of Steel. Steel shall have the right to exercise all of the existing
contractual rights of Parent concerning the Assumed Leases including all rights
relating to purchase options, prepayments or granting or releasing security
interests, and Parent shall use commercially reasonable efforts to assist Steel
in its exercise of such rights. Notwithstanding the foregoing Steel shall have
no right to increase the amounts due under or lengthen the term of any of the
Assumed Leases without the prior consent of Parent other than extensions set
forth in the terms of any of the Assumed Leases.

2.4 Rights of Parent. Steel shall notify Parent of its decision whether to
exercise any purchase option under the Assumed Leases and if Steel elects not to
so exercise Parent shall have the right but not the obligation to do so. Parent
agrees to use commercially reasonable efforts to comply with all provisions of
the Assumed Leases and shall not take any action that would result in a default
thereunder.

2.5 Assignment of Leases. Steel shall have the right to assign any of its rights
and obligations under the Assumed Leases to any party provided that such
assignment shall not release Steel from any of its obligations to Parent
relative to such Assumed Leases.

Article III

Obligations of Each Party

3.1 Obligations of Parent. In connection with the Reorganization Agreement
Parent assumed certain obligations of Old USX as listed in Schedule 3.1 hereof
(the “Parent Obligations”). Parent acknowledges that it is solely responsible
for all obligations including debt service under the Parent Obligations.

3.2 Contingent Obligations of Steel. Steel remains contingently liable for
certain of the Parent Obligations as set forth on Schedule 3.1. Parent agrees
that it will use commercially reasonable efforts to cause Steel to be released
from such contingent liability and shall not increase the amounts due under such
obligations (other than amounts due under revolving credit facilities that do
not exceed the amounts outstanding plus the existing commitments) or extend the
terms thereof without the prior written consent of Steel other than extensions
set forth in the terms of any of the Parent Obligations.

3.3 Contingent Obligations of Parent. Parent remains contingently liable under
the 1314B Guarantee and the Swap Guarantees. Steel agrees that it will use
commercially reasonable efforts to cause Parent to be released from the 1314B
Guarantee and each Swap Guarantee and shall not increase the amounts of the
obligations guaranteed under the Swap Guarantees without the prior written
consent of Parent. Steel further agrees to use commercially reasonable efforts
to avoid causing the amount for which Parent may be liable under the 1314B
Guarantee to be increased without the Parent’s prior written consent (such
consent not to be unreasonably withheld).

 

Page 4



--------------------------------------------------------------------------------

Article IV

Mutual Obligations

4.1 Maintenance of Current Conditions.

(a) Each of Steel and Parent agrees to employ all commercially reasonable
efforts to take all necessary action or refrain from acting so as to assure
compliance, and to cooperate with the other party in its endeavors to comply,
with all obligations under the various documents that were executed and
delivered in connection with the Assumed Leases and the Parent Obligations
including, without limitation, covenants respecting the financed facilities, in
each case, necessary to avoid the occurrence of a default, acceleration,
casualty loss or other termination under any of the Assumed Leases and the
Parent Obligations.

(b) Each of Steel and Parent agrees to employ all commercially reasonable
efforts to take all necessary action or refrain from acting so as to assure
compliance, and to cooperate with the other party in its endeavors to comply,
with Parent’s obligations under the various documents that were executed and
delivered in connection with the issuance of the Industrial Revenue Bonds
(collectively, the “Bond Documents”) including, without limitation, covenants
respecting the financed facilities, in each case, necessary to avoid the
occurrence of an Event of Default under the Bond Documents or cause the interest
on the Industrial Revenue Bonds to be included in the gross income of the
holders thereof except holders who are “substantial users” or “related persons”
as defined in Section 147(a) of the Internal Revenue Code of 1986, as amended or
its predecessor.

4.2 Relationship of Parties.

(a) This Agreement is a general unsecured obligation of each of Parent and Steel
(i.e., it ranks equal to accounts payable and other general unsecured
obligations of each party). This Agreement does not contain any financial
covenants and Parent and Steel remain free to incur additional debt, grant
mortgages or security interests in its property and sell or transfer assets
without the consent of the other. Parent acknowledges that Steel has granted or
anticipates granting security interests in its accounts receivable and
inventory.

(b) This Agreement is a contract between the parties. It does not grant any
rights to the holders of the Industrial Revenue Bonds or the other parties to
the Assumed Leases or the Parent Obligations or the beneficiaries of the 1314B
Guarantee and the Swap Guarantees. Among other things the parties may agree to
amend or modify this Agreement as they mutually agree and nothing herein creates
or is intended to create any obligation to redeem or repurchase any of these
instruments.

 

Page 5



--------------------------------------------------------------------------------

4.3 Events of Default.

(a) The following shall be “Events of Default” under this Agreement:

(i) (A) Steel shall fail to make any payment under any Bond Document or Assumed
Lease when due;

(B) Parent shall fail to make any payment under any Parent Obligation when due
and such failure causes a default under the applicable Parent Obligation;

(ii) Either party shall fail to comply with any other covenant contained in this
Agreement (including, without limitation, covenants to comply with covenants
under the Bond Documents, the Assumed Leases and the Parent Obligations) and
such failure shall continue for more than thirty (30) days after such party
becomes aware of it, provided that under the Bond Documents, Assumed Leases and
Parent Obligations such period shall be extended to the extent (but only to the
extent) it does not precipitate an event of default under the applicable Bond
Documents, Assumed Leases or Parent Obligations;

(iii) Either party shall make a general assignment for the benefit of creditors,
or files or has filed a petition in bankruptcy, or a petition or answer seeking
a readjustment of its indebtedness under the United States Bankruptcy Code or
any similar law or code, or consents to the appointment of a receiver or trustee
of it or for a substantial part of its properties; or

(iv) Either party shall be adjudged bankrupt or insolvent, or a petition or
proceedings for bankruptcy shall be filed against it, and such party shall admit
the material allegations thereof, or an order, judgment, or decree shall be made
approving such a petition, and such order, judgment or decree shall not be
vacated or stayed within sixty (60) days of its entry, or a custodian, receiver
or trustee shall be appointed for either party or a substantial part of its
properties and remain in possession thereof for sixty (60) days.

(b) Upon the occurrence of an Event of Default pursuant to subparagraphs
(iii) or (iv) of Section 4.3(a), all sums then or thereafter due hereunder
(including, without limitation, the amounts that may become due under
Section 1.4 hereof) shall become immediately due and payable. Upon the
occurrence of any one or more of the other Events of Default, all sums then or
hereafter due hereunder shall, at the non-defaulting party’s option, immediately
become due and payable. Overdue amounts shall bear interest at a rate of
interest equal to that announced from time to time by J. P. Morgan Chase & Co.
(or its successor) as its “prime rate” plus two percent per annum.

 

4.4 Indemnification.

(a) Steel agrees to indemnify and hold harmless Parent as well as all
shareholders, directors, officers, employees, subsidiaries and agents of Parent
(collectively, “Indemnified Persons”) against any and all direct or indirect
liability (whether absolute, accrued or unaccrued, contingent, liquidated or
unliquidated, matured or unmatured or known or unknown), indebtedness,
obligation, expense,

 

Page 6



--------------------------------------------------------------------------------

claim, deficiency, guarantee or endorsement of or by any such Indemnified Person
(including, without limitation, those arising under any law, regulation,
ordinance, or award of any court, tribunal or arbitrator of any kind) together
with all reasonable attorney’s fees and other costs and expenses (“Liability”)
arising from, relating to or incurred in connection with the Industrial Revenue
Bonds, the Assumed Leases, the 1314B Guarantee or the Swap Guarantees.

(b) Parent agrees to indemnify and hold harmless Steel as well as all
Indemnified Persons of Steel against any and all Liability arising from,
relating to or incurred in connection with the Parent Obligations.

Article V

General Provisions

5.1. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Delaware, without reference to choice of law
principles, including matters of construction, validity and performance.

5.2. Notices. All notices shall be sent in accordance with the Reorganization
Agreement.

5.3. Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any Person or entity other than the parties hereto and their
respective heirs, successors and permitted assigns. Without limiting the
foregoing the inclusion of any matter within the defined terms Industrial
Revenue Bonds, Assumed Leases or Parent Obligations is merely for purposes of
allocating responsibility for such matter as between the parties hereto and such
inclusion does not and is not intended to acknowledge legal enforceability or
waive any defenses.

5.4. Entire Agreement. This Agreement, contains the entire understanding of the
parties hereto and thereto with respect to the subject matter contained herein
and therein, and supersedes and cancels all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
respecting such subject matter.

5.5. Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

5.6. Counterparts. This Agreement may be executed in one or more counterparts
and each counterpart shall be deemed to be an original, but all of which shall
constitute one and the same original.

5.7. Parties in Interest; Assignment; Successors. Except as set forth herein,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto without the prior written consent
of the other parties. Subject to the preceding sentence, this Agreement shall
inure to the benefit of and be binding upon Steel and Parent and their
respective successors and permitted assigns.

 

Page 7



--------------------------------------------------------------------------------

5.8. Severability; Enforcement. The invalidity of any portion hereof shall not
affect the validity, force or effect of the remaining portions hereof. If it is
ever held that any restriction hereunder is too broad to permit enforcement of
such restriction to its fullest extent, each party agrees that a court of
competent jurisdiction may enforce such restriction to the maximum extent
permitted by law, and each party hereby consents and agrees that such scope may
be judicially modified accordingly in any proceeding brought to enforce such
restriction. Each party hereby consents to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware or the United States District Court
for the District of Delaware to resolve any disputes under this agreement and
all parties waive any and all defenses that they may have to challenge the
jurisdiction or venue of such courts.

In witness whereof this Agreement is entered into as of the day first written
above.

 

USX CORPORATION By:   /s/ K. L. Matheny   Vice President – Investor Relations
UNITED STATES STEEL LLC By:   /s/ G. R. Haggerty   Vice President – Accounting &
Finance

 

Page 8